692 S.E.2d 873 (2010)
STATE
v.
Jonathan Leigh HENSLEE.
No. 427P09-2.
Supreme Court of North Carolina.
January 28, 2010.
Jonathan Leigh Henslee, pro se.
Robert C. Montgomery, Special Deputy Attorney General, for State of North Carolina.
The following order has been entered on the motion filed on the 22nd of October 2009 by Defendant-Appellant to the Court to Compel Marion C.I. to Produce Jonathan Henslee's Medical Records:
"Motion Dismissed by order of the Court in conference this the 28th of January 2010."